DETAILED ACTION
Applicants' arguments, filed June 23, 2022, have been fully considered.  Rejections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Applicants filed a terminal disclaimer over U.S. Patent No. 10,799,449.


Notice of Pre-AIA  or AIA  Status
The present application is examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 13-16 and 25-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindell (WO 02/102357 – provided on IDS dated 10/13/2020).
Lindell teaches a sugar-coated chewing gum wherein the buffered coating contains a nicotine free-base and a sweetener such as xylitol or sorbitol (p.27, buffered sugar coating) for delivering nicotine rapidly to a subject (p.1). The method of making the gum includes applying the coating to the gum (p.27, buffered sugar coating). The bulk sweetener is in the form of a powder (p.34, lines 5-14). Lindell also teaches that rapid transmucosal uptake of the nicotine yields a more rapid reduction in the urge to smoke (p.7, lines 1-3). The core of Example 5C contains a nicotine free base, a chewing gum base, sodium bicarbonate (buffer), and xylitol as the bulk sweetener (p.32, A. manufactured by tablet compression process). Example 1 contains a buffered sugar-coating comprising sorbitol, xylitol, mannitol and nicotine free base or nicotine hydrogen tartrate (pp 27-28). The urge to smoke may be satisfied after a short amount of time due to a rapid initial burst dose of nicotine in the coating followed by rapid transmucosal uptake (p.16). The Tmax of nicotine in such a dosage may be 3-15 minutes (p.20).
It would have been prima facie obvious to a person having ordinary skill in the art to combine the teachings of Lindell (i.e. core and coating). MPEP 2143.

Claims 13-16, 25-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cherukuri (U.S.P. 6,344,222  – provided on IDS dated 10/13/2020).
Cherukuri teaches a chewing gum composition comprising a nicotine constituent, a gum base matrix and a buffer (claim 1). The composition provides at least 25% of the nicotine content within 3 minutes of chewing (claim 3). The nicotine constituent may include nicotine polacrilex, pharmaceutically acceptable salts of nicotine, (claim 9) or nicotine bitartrate (claim 13). The composition may also include at least one bulk sweetener selected from mono-, di-, tri- and polysaccharides, and natural and synthetic non-saccharide-based sweeteners (claim 14) and specifically sorbitol and xylitol (claim 15). Each serving maybe be coated with an edible confectionary-type shell with or without any active nicotine ingredient (col.15, lines 43-45). 
It would have been prima facie obvious to a person having ordinary skill in the art formulating the chewing gum claimed to include a candy coating thereby taking the form of a lozenge. MPEP 2143. 

Obviousness Remarks
	Applicants argue that the instant claims result in components not being evenly distributed as they are in Lindell, so the rejection over Lindell should be withdrawn. 
	Examiner disagrees. Under the broadest reasonable interpretation (BRI), as set forth in MPEP 2111, the instant claims permit all of the recited components to be mixed together, so long as other components, including the craving satiation medicinal compound (i.e. nicotine), coat the saliva-soluble powder. Thus, Applicants argument is unpersuasive. 

	Applicants argue that in the parent Application, U.S. 14/172,604 the PTAB found  that even though “Lindell discloses gums comprising two bulk sweeteners (i.e. sorbitol and xylitol, nicotine, chewing gum base, and a buffer, it does not teach that those ingredients are combined according to the steps recited ‘to establish a coated powder premix’ in Appellants independent claims”. As such, Examiners finding is contrary to the finding of the PTAB and cannot be sustained. 
	Examiner disagrees. The claims before the PTAB in U.S. Application No. 14/172,604 were drawn to “[a] method of making an orally administrable medicinal delivery system, comprising: at least partially dissolving a nicotine compound in a bulk sweetener solution comprising a solvent and a first bulk sweetener; subsequent to said at least partially dissolving, coating the nicotine compound and the first bulk sweetener on a saliva-soluble bulk sweetener powder comprising a second bulk sweetener to establish a coated powder premix; and subsequent to establishing the coated powder premix, combining the coated powder premix with a chewing gum base and a buffer. The instant claims recite no method steps, so applicants argument that Lindell does not teach that the “ingredients are combined according to the steps recited ‘to establish a coated powder premix’” is unpersuasive. 

	Applicants argue that Cherukuri does not disclose nicotine in a coating composition. Rather, Applicants point to an embodiment of Cherukuri wherein the active substance is surrounded and emphasize that the instant claims require the active agent to be “concentrated in the coating composition” rather than “thoroughly dispersed between and throughout the resulting matrix”.  
Examiner disagrees. The instant claims merely require the medicinal compound to be contained in a coating without in any way defining said coating. The claims do not require any sort of concentration of medicinal compound in the coating or elsewhere. Applicants are thus arguing limitations which are not contained in the claims. As such, the argument is unpersuasive. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13-16 and 25-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 6,344,222. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent recites a chewing gum composition comprising a nicotine constituent, a gum base matrix and a buffer (claim 1). The composition provides at least 25% of the nicotine content within 3 minutes of chewing (claim 3). The nicotine constituent may include nicotine polacrilex, pharmaceutically acceptable salts of nicotine, (claim 9) or nicotine bitartrate (claim 13). The composition may also include at least one bulk sweetener selected from mono-, di-, tri- and polysaccharides, and natural and synthetic non-saccharide-based sweeteners (claim 14) and specifically sorbitol and xylitol (claim 15). It would have been prima facie obvious to a person having ordinary skill in the art formulating the chewing gum recited in the patented claims to mix the ingredients together when forming the composition thereby providing a nicotine coating on the bulk sweetener. Further, it would have been prima facie obvious to form the gum into a lozenge (i.e. diamond) shape. 
	
Claims 13-16 and 25-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,642,016. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent recites a method of making a medicinal delivery system comprising a nicotine compound, selected from free-base, nor-nicotine, and pharmacologically acceptable salts of nicotine (claim 1). The process comprises at least partially dissolving a nicotine compound in a solvent of a bulk sweetener solution to form a paste; coating a saliva-soluble bulk sweetener powder with the paste to establish a coated powder premix; distributing the coated powder premix in an edible carrier base selected from the group consisting of a chewing gum base and a lozenge base and combining the edible carrier base and the coated powder premix with a buffer (claim 1).  The bulk sweetener powder is selected from sorbitol and xylitol (claim 3). The medicinal delivery system provides for about 50% or more release of the nicotine compound within 5 minutes of the onset of ingestion or mastication (Claim 10). It would have been prima facie obvious to a person having ordinary skill in the art following the claims of the ‘061 patent to include known pharmacologically acceptable salts of nicotine in the medicinal delivery system. 

Double Patenting Remarks
	Applicants argue that U.S. Patent 6,344,322 does not render the instant claims obvious for the reasons discussed above regarding Cherukuri. 
Examiner disagrees for the reasons stated above in the obviousness rejection. 

Applicants argue that U.S. Patent 6,344,322 is a CIP of patents which the PTAB held did not render the claims unpatentable due to double patenting. 
Examiner does not find the argument persuasive. Applicants have not cited to a specific PTAB holding. Further, it is unclear how a PTAB determination of two claim sets which do not appear to be of issue in the present double patenting rejection should influence the propriety of the present rejection. Applicants argument is unpersuasive. 

	Applicants argue that U.S. Patent No. 8,642,061 is no co-owned and has little in common with the present Application. 
	Examiner apologizes for the typographical error. The U.S. Patent which contains the subject matter instantly claimed is 8,642,016. It has the same inventive entity as the present application as well as the same assignee. 


Conclusion
No claims are currently allowed. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN at (571)270-7674. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612